Case 1:19-cv-11471-JHR-AMD Document 28 Filed 03/31/21 Page 1 of 10 PageID: 530




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


 SAMANTHA VANDEGRIFT                        :       Hon. Joseph H. Rodriguez
                                            :
               Plaintiff,                   :       Civil Action No. 19-cv-11471
                                            :
        v.                                  :              OPINION
                                            :
 BIC USA INC., BIC CORP. et al,             :
                                            :
                                            :
               Defendants.                  :


        This matter is before the Court on Defendants’ Motion to Dismiss the Second

 Amended Complaint [Dkt. No. 24]. This product liability case was filed on March 15,

 2019 in the Superior Court of New Jersey, Law Division, Civil Part, Burlington County

 and removed on April 26, 2019.

        In general terms, Plaintiff Samantha Vandegrift (“Vandegrift” or “Plaintiff”)

 claims she sustained injuries during the use of a lighter manufactured by Defendants

 BIC USA, Inc. and BIC Corp. (“BIC” or “Defendants”). Vandegrift alleges that when she

 was using the lighter to light a candle, she suddenly heard a pop and lighter fluid began

 to leak and caused second degree burns to her right hand, arm, and leg as well as her

 back and/or shoulder. In her original complaint, Vandegrift claimed that “the product

 was not reasonably safe for its intended purpose because of: (a) a manufacturing defect;

 or (b) a failure to adequately warn or instruct; or (c) a design defect.”

        On May 17, 2019, BIC filed a motion to dismiss pursuant to Fed. R. Civ. P.

 12(b)(6). Id. Vandegrift amended the complaint on June 17, 2019. Id. On July 30,

 2019, Defendants moved to dismiss the first amended complaint for failure to state a


                                                1
Case 1:19-cv-11471-JHR-AMD Document 28 Filed 03/31/21 Page 2 of 10 PageID: 531




 claim pursuant to Fed. R. 12 (b)(6). Id. On June 25, 2020, this Court denied BIC’s

 motion as to the failure to warn claim but granted the motion as to Vandegrift’s

 manufacturing and design defect claims under the New Jersey Products Liability Act

 (“PLA”), N.J. Stat. Ann. § 2A:58C-1. Vandegrift was given leave to amend and filed the

 Second Amended Complaint, the operative complaint at issue here, on July 23, 2020.

 The present motion to dismiss the manufacturing and design defect claims with

 prejudice followed.

        The Court has considered the written submissions of the parties, pursuant to Fed.

 R. Civ. P. 78, and for the reasons stated below, the Court will deny Defendants’ Motion

 to Dismiss as to both the design defect claim and the manufacturing defect claim.

                               II.    Standard of Review

    A. Motion to Dismiss

        Federal Rule of Civil Procedure 12(b)(6) allows a party to move for dismissal of a

 claim based on “failure to state a claim upon which relief can be granted.” Fed. R. Civ. P.

 12(b)(6). A complaint should be dismissed pursuant to Rule 12(b)(6) if the alleged facts,

 taken as true, fail to state a claim. Fed. R. Civ. P. 12(b)(6). The question before the

 Court is not whether the plaintiff will ultimately prevail. Watson v. Abington Twp., 478

 F.3d 144, 150 (2007). Instead, the Court simply asks whether the plaintiff has

 articulated “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.

 Corp. v. Twombly, 550 U.S. 544, 570 (2007).

        The Court need not accept “‘unsupported conclusions and unwarranted

 inferences,’” Baraka v. McGreevey, 481 F.3d 187, 195 (3d Cir. 2007) (citation omitted),

 however, and “[l]egal conclusions made in the guise of factual allegations . . . are given

 no presumption of truthfulness.” Wyeth v. Ranbaxy Labs., Ltd., 448 F. Supp. 2d 607,

                                                2
Case 1:19-cv-11471-JHR-AMD Document 28 Filed 03/31/21 Page 3 of 10 PageID: 532




 609 (D.N.J. 2006) (citing Papasan v. Allain, 478 U.S. 265, 286 (1986)); see also Kanter

 v. Barella, 489 F.3d 170, 177 (3d Cir. 2007) (quoting Evancho v. Fisher, 423 F.3d 347,

 351 (3d Cir. 2005) (“[A] court need not credit either ‘bald assertions’ or ‘legal

 conclusions’ in a complaint when deciding a motion to dismiss.”)). Accord Iqbal, 556

 U.S. at 678-80 (finding that pleadings that are no more than conclusions are not

 entitled to the assumption of truth).

        Further, although “detailed factual allegations” are not necessary, “a plaintiff’s

 obligation to provide the ‘grounds’ of his ‘entitlement to relief’ requires more than labels

 and conclusions, and a formulaic recitation of a cause of action’s elements will not do.”

 Twombly, 550 U.S. at 555 (internal citations omitted). See also Iqbal, 556 U.S. at 678

 (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

 statements, do not suffice.”).

    B. The New Jersey Products Liability Act, N.J.S.A. § 2A:58C–2., et seq.

        To plead a prima facie cause of action under the PLA, a plaintiff must show that

 the defendant manufactured the product, that a reasonably foreseeable user was

 injured, that the product was defective, that the defect existed when it left the

 defendant’s control, and that the defect was the factual and proximate cause of the

 plaintiff’s injury. Myrlak v. Port Auth. Of N.Y. and N.J., 157 N.J. 84, 723 A.2d 45, 52

 (N.J. 1999); Zaza v. Marquess & Nell, Inc., 144 N.J. 34, 675 A.2d 620, 627 (N.J.

 1996); Jurado v. W. Gear Works, 131 N.J. 375, 619 A.2d 1312, 1317 (N.J. 1993).

        The PLA provides:

        A manufacturer or seller of a product shall be liable in a product liability
        action only if the claimant proves by a preponderance of the evidence that
        the product causing the harm was not reasonably fit, suitable or safe for its
        intended purpose because it: a. deviated from the design specifications,

                                               3
 Case 1:19-cv-11471-JHR-AMD Document 28 Filed 03/31/21 Page 4 of 10 PageID: 533




          formulae, or performance standards of the manufacturer or from
          otherwise identical units manufactured to the same manufacturing
          specifications or formulae, or b. failed to contain adequate warnings or
          instructions, or c. was designed in a defective manner.
   N.J.S.A. § 2A:58C–2. Three causes of action are established under the Act: claims for

   design defect, manufacturing defect, or warnings defect. Roberts v. Rich Foods, Inc.,

   654 A.2d 1365, 1380 (N.J. 1995). Only the manufacturing and design defect claims are

   at issue.

                                        III.   Analysis

          The Court refers to its previous Opinion in this matter and finds that the

   Plaintiffs’ Second Amended Complaint cures the defects identified in the Court’s

   Opinion, with the addition of several paragraphs and an appending of an export report.

1. Manufacturing Defect

          The Court dismissed Vandegrift’s manufacturing defect claim because the

   complaint alleged that the BIC lighter “deviated from defendants’ own design

   specifications or performance standards.” The pleading was conclusory and insufficient

   to state a claim under Iqbal, 129 S. Ct. 1937, 173 L. Ed. 2d 868. The complaint also

   failed to meet Iqbal’s plausibility standard because it lacked factual support to show how

   the lighter deviated from Defendants’ “design specifications, formulae, or performance

   standards…or from otherwise identical units manufactured to the same manufacturing

   specifications or formulae.” N.J. Stat. Ann. § 2A: 58C–2. Vandegrift simply claimed that

   Defendants failed to “provide high quality, simple, inventive and reliable choices for

   everyone, everywhere, every time.” [Dkt. No. 18-1 ¶ 14]. Ashcroft v. Iqbal, 556 U.S. 662,

   678 (2009) (citing Twombly, 550 U.S. at 556).


                                               4
Case 1:19-cv-11471-JHR-AMD Document 28 Filed 03/31/21 Page 5 of 10 PageID: 534




        To establish the presence of a manufacturing defect, a plaintiff is required to

 demonstrate, “in a general sense and as understood by a layman, that something was

 wrong with the product.” Id. (citing Scanlon v. Gen'l Motors Corp., 65 N.J. 582, 326

 A.2d 673, 677 (N.J. 1974) (internal quotation omitted)). In the Second Amended

 Complaint, Vandegrift adds several paragraphs and cites to her expert to satisfy the

 burdens of the PLA and Iqbal. Compl. ¶¶ 34-41, 52-53, 109.

        Specifically, Vandegrift highlights the following additional paragraphs as

 curative:

               37. Section 8.10 of this standard addresses the structural integrity
        requirements of the internal pressure of these type of lighters to prevent
        rupture. Exhibit 4
               38. The incident lighter also clearly failed to meet this requirement
        since the unit’s reservoir ruptured as shown by the open crack in the side
        wall and allowed the pressurized internal flammable mixture to escape,
        which then ignited in the plaintiff’s right hand and cause traumatic burn
        injuries. Exhibit 4
               39. A reasonable safe design would be that the lighters
        manufactured by Bic Consumer Products fully satisfies and meets the
        requirements outlined by ASTM F400-10. This would eliminate the
        potential of a traumatic burnt injury when using the lighter if the reservoir
        ruptures under normal use and foreseeable applications and allows the
        flammable mixture to escape from the lighter. Exhibit 4
               40. The incident lighter to rupturing and allowing the flammable
        mixture inside the reservoir to escape onto the plaintiff’s right hand and
        sustaining a traumatic burn injury at an unexpected and undesirable time
        when used under a reasonable and foreseeable application, is
        unacceptable. This deficiency creates a serious injury potential and a
        substantial product hazard. Exhibit 4¶¶ 34–41.

        The Court finds that the additional paragraphs cure the deficiencies at this stage

 and the motion will be denied as to the manufacturing defect claim. “The mere

 occurrence of an accident and the mere fact that” Plaintiff “was injured are not sufficient

 to demonstrate the existence of a defect.” Myrlak, 157 N.J.at 98; Zaza, 675 A.2d at 627.

 Rather, the plaintiff must demonstrate that the product was defective because it “was


                                              5
Case 1:19-cv-11471-JHR-AMD Document 28 Filed 03/31/21 Page 6 of 10 PageID: 535




 not reasonably fit, suitable or safe for its intended purpose.” N.J. Stat. Ann. § 2A: 58C–

 2. At this stage, however, a plaintiff is not required to prove a specific manufacturer's

 defect. “If the proofs permit an inference that the accident was caused by some defect,

 whether identifiable or not, a jury issue as to liability is presented.” Moraca v. Ford

 Motor Co., 66 N.J. 454, 458, 332 A.2d 599, 601 (1975) (quoting Sabloff v. Yamaha Motor

 Co., Ltd., 59 N.J. 365, 283 A.2d 321 (1971)).

        Under Moraca and its progeny, the inability to prove a defect by direct evidence is

 not always fatal to a plaintiff's case. “[A] plaintiff may prove a defect either by

 circumstantial evidence which would permit an inference that a dangerous and defective

 condition existed prior to sale, or by negating other causes in order to make it

 reasonable to infer that a dangerous condition existed while defendant had control of

 the product.” Moraca, 66 N.J. at 458, 332 A. 2d at 601 (citing Scanlon v. General Motors

 Corp., 65 N.J. 582, 326 A.2d 673 (1974); see also, Suter v. San Angelo Foundry & Mach.

 Co., 81 N.J. 150, 170, 406 A.2d 140 (1979)

        After a review of the Second Amended Complaint, Plaintiff has met her burden

 under Rule 12 (b)(6) and the manufacturing defect claim will be permitted to go

 forward.

        2. Design Defect

        Vandegrift’s design defect also survives for similar reasons. In design defect

 claims, ordinarily a product is regarded as defective if the risk of harm created by the

 product outweighs its usefulness. Indian Brand Farms, Inc., 617 F.3d 207, 225; Lewis v.

 Am. Cyanamid Co., 155 N.J. 544, 715 A.2d 967, 980 (N.J. 1998); Jurado, 619 A.2d at

 1317. First, the fact-finder must “determine whether the plaintiff used the product in an

 objectively foreseeable manner.” Indian Brand Farms, Inc., 617 F.3d 207, 225. Next, the

                                                 6
Case 1:19-cv-11471-JHR-AMD Document 28 Filed 03/31/21 Page 7 of 10 PageID: 536




 fact-finder must balance various factors relevant to the safety and utility of the product

 and determine where the product falls on the risk-utility continuum. O'Brien v. Muskin

 Corp., 94 N.J. 169, 463 A.2d 298, 304-05 (1983). The plaintiff thus bears a burden to

 demonstrate “under a risk-utility analysis the existence of an alternative design that is

 both practical and feasible.” Id.

        New Jersey courts use a seven-factor balancing test to determine whether a

 product is fit for its intended uses, considering:

        (1) the usefulness and desirability of the product; (2) the likelihood and
        seriousness of injury; (3) the availability of a substitute product; (4) the
        manufacturer's ability to eliminate the danger without impairing the
        product’s utility; (5) the user’s ability to avoid danger by due care; (6) the
        user’s anticipated awareness of the danger considering general public
        knowledge or the obvious condition or the existence of suitable warnings
        or instructions; and (7) the feasibility of the manufacturer's spreading the
        loss by setting the price or carrying liability insurance.

 McGarvey, 679 A.2d at 740 (citing Johansen v. Makita USA, Inc., 607 A.2d 637

 (1992)). Truchan v. Nissan Motor Corp. In U.S.A., 316 N.J. Super. 554, 720 A.2d

 981, 985 (N.J. Super. Ct. App. Div. 1998) (citing O'Brien). In most cases the

 analysis will turn on “whether the reasonably foreseeable risk of harm posed by

 the reasonably foreseeable use of the product could have been reduced or avoided

 by a reasonable alternative design.” Indian Brand Farms, Inc., 617 F.3d 207, 227

 (citing Lewis, 715 A.2d at 980). However, the PLA has drastically changed the

 method of analyzing design defects by converting some factors of the risk-utility

 analysis into absolute bars to liability. See Roberts v. Rich Foods, Inc., 139 N.J.

 365, 654 A.2d 1365, 1371 (N.J. 1995). The PLA provides:

        In any product liability action against a manufacturer or seller for harm
        allegedly caused by a product that was designed in a defective manner, the
        manufacturer or seller shall not be liable if ... The characteristics of the
        product are known to the ordinary consumer or user, and the harm was

                                               7
Case 1:19-cv-11471-JHR-AMD Document 28 Filed 03/31/21 Page 8 of 10 PageID: 537




        caused by an unsafe aspect of the product that is an inherent characteristic
        of the product and that would be recognized by the ordinary person who
        uses or consumes the product with the ordinary knowledge common to the
        class of persons for whom the product is intended…
 N.J. Stat. Ann. § 2A: 58C–3(a)(2). In the wake of the PLA, a plaintiff may not

 avoid the obvious-danger/consumer-expectations aspect of the risk-utility.

 Roberts, 654 A.2d at 1371 (noting that “a product that satisfies the 3a(2) standard

 is, by statutory definition, not defectively designed”). Therefore, a plaintiff will

 rarely be able to present a valid design defect cause of action without addressing

 why the dangerous characteristics of the product would not be recognized by the

 ordinary person who uses it.

        The Second Amended Complaint alleges that the lighter “failed to perform in

 accordance with the consumer’s/user’s reasonable expectations” and therefore must be

 defective because it leaked lighter fluid. Compl., ¶ 98, 100. The Second Amended

 Complaint further alleges that “the product was designed in a defective manner,” “the

 product was defectively designed because it did not employ a reasonable safer design,”

 and that “the risks or dangers of the product as designed outweigh its usefulness and,

 therefore, that a reasonably careful manufacturer or supplier would not have sold the

 product at all in the form in which it was sold[.]”

        As to an alternative design, the Complaint states that “a proposed alternative

 design…was practical and technically feasible…that would have prevented the harm

 without substantially impairing the reasonably anticipated or intended function of the

 product.” Id. ¶ 109]. Vandegrift incorporates the following statements from her expert to

 meet her burden:

              109. The Plaintiffs expert made the following conclusions based
        upon his review. Exhibit 4

                                               8
Case 1:19-cv-11471-JHR-AMD Document 28 Filed 03/31/21 Page 9 of 10 PageID: 538




               a. Samantha Vandergrift was using the incident lighter to ignite a
       candle in the bedroom of home. This was a reasonable and desired activity.
               b. Samantha Vandergrift sustained a traumatic burn injury to her
       right hand when the structural integrity of the unit’s reservoir was
       compromised and allowed the flammable mixture to escape from the unit
       at an unexpected and undesired time.
               c. The incident lighter is clearly subject to the requirements
       outlined by ASTM F400-10 “Standard Consumer Safety Specifications for
       Lighters”. The incident lighter failed to meet the requirements for lighters
       to ensure a reasonable degree of safety for normal use. It also failed to
       meet the requirements for structural integrity requirements to maintain
       the internal pressure without rupture. This deficiency creates a serious
       injury potential and a substantial product hazard.
               d. Warning labeling and signs contained on products are intended
       to convey information related to hazards and provide information for the
       appropriate knowledge and motivation to avoid such hazards. The primary
       purpose of warnings is accident prevention and/or injury mitigation. The
       incident lighter was offered for sale devoid of any appropriate warning
       labeling. This deficiency, in turn, fails to warn the user of the dangers
       associated with operating the unit, or recommend the precautionary
       measures to take to during the normal operation and handling of the
       product to avoid potentially causing traumatic impact hand injuries.
               e. Bic Consumer Products has offered for sale a defective assembly,
       whereby it fails to withstand reasonable and foreseeable use and has the
       potential to cause traumatic burn injuries. The firm failed to warn the user
       of the dangers associated with using the unit.
               f. Bic Consumer Products is directly responsible for the injuries
       sustained by Samantha Vandergrift.
               110. Plaintiff’s claims of defective design include but are not
       necessarily limited to the fact that the product malfunctioned by causing
       lighter fluid to cover plaintiff’s body and to ignite, causing burns to
       plaintiff’s body.
               111. A design defect is established by proof that the product did not
       safely perform the job or function for which it was made, contrary to the
       consumer’s/user’s reasonable expectations.
               112. In proving a defect in the product’s design, plaintiff need not
       prove that defendants knew that the accident in this case could happen as
       it did.
               113. Instead, knowledge of the possibility of such an event is legally
       placed upon the manufacturer/seller.
               114. Defendants knew or should have known that the accident could
       happen as it did but nevertheless were unreasonably careless in the
       manner in which defendants designed, marketed or sold the product.


 Compl., ¶¶ 109-114.


                                             9
Case 1:19-cv-11471-JHR-AMD Document 28 Filed 03/31/21 Page 10 of 10 PageID: 539




        Finally, Plaintiff appends the expert report to the Complaint for additional

 support. Expert Robert E. Moro opines:

               A reasonable safe design would be that the lighters manufactured
        by Bic Consumer Products fully satisfies and meets the requirements
        outlined by ASTM F400-10. This would eliminate the potential of a
        traumatic burnt injury when using the lighter if the reservoir ruptures
        under normal use and foreseeable applications and allows the flammable
        mixture to escape from the lighter.
               It is the writer’s evaluation that the incident lighter to rupturing
        and allowing the flammable mixture inside the reservoir to escape onto the
        plaintiff’s right hand and sustaining a traumatic burn injury at an
        unexpected and undesirable time when used under a reasonable and
        foreseeable application, is unacceptable. This deficiency creates a serious
        injury potential and a substantial product hazard.
               The Consumer Product Safety Act regulations at 16 C.F.R. Part
        1115.4 (Ref. #8) defines a defect as any flaw or weakness in a product. It
        includes in that definition quality control defects, design defects, and
        inadequate warnings. The deficiency found in the incident lighter creates a
        serious injury potential and a substantial product hazard and clearly
        violates these regulations.

 Report of Robert E. Moro, Compl., Ex. 4

        When read together, the additional paragraphs to the Second Amended

 Complaint coupled with the expert’s statements and report give sufficient factual

 support to Plaintiff’s design defect claim and, at this stage, satisfies the PLA and passes

 Iqbal’s plausibility test. See Moraca, 66 N.J. at 458, 332 A. 2d at 601; Iqbal, 556 U.S.

 662 at 678; See Twombly, 550 U.S. 544 at 555.

                                         IV.        Conclusion

        For the foregoing reasons, Defendant’s Motion to Dismiss [Dkt. No. 24] will be

 denied as to both the manufacturing defect claim and the design defect claim. An

 appropriate Order shall issue.

        Dated: March 31, 2021                        s/ Joseph H. Rodriguez
                                                     Hon. Joseph H. Rodriguez,
                                                     UNITED STATES DISTRICT COURT


                                               10
